Citation Nr: 0821251	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from April 1966 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The veteran's claim was previously remanded by the Board for 
additional evidentiary development in August 2007.  The claim 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  Peripheral neuropathy was not present during service, or 
within one year after the last date on which the veteran was 
exposed to Agent Orange.

2.  Competent medical evidence, however, links the veteran's 
peripheral neuropathy to his active military service, and 
specifically to his exposure to Agent Orange.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection and Agent Orange 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases, including acute 
and subacute peripheral neuropathy, shall be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied.  For the purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date on onset. See 38 C.F.R. 
§ 3.309(e), Note 2.  According to 38 C.F.R. § 3.307(a)(6) 
(ii), acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.
  
Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, a veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).

Even if a veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the veteran in this case has a 
disability which is due to Agent Orange exposure in service, 
the veteran stated in an Agent Orange Registry form dated 
October 1994 that he had service in the Republic of Vietnam 
from August 1969 to August 1970.  The veteran's DD-214 Form 
indicated that he was awarded the Vietnam Service Medal and 
the Vietnam Campaign Medal.  In addition, service treatment 
records (STRs) dated June 1970 revealed that the veteran was 
treated at the 366th Air Force Dispensary in Da Nang, 
Republic of Vietnam.  Therefore, exposure to Agent Orange may 
be presumed.  

The veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases 
listed at 38 C.F.R. § 3.309(e) are based on findings provided 
from scientific data furnished by the National Academy of 
Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.

While acute or subacute peripheral neuropathy is a disability 
found to have a scientific relationship such that it can be 
presumed that exposure to herbicides used in Vietnam during 
the Vietnam Era is a cause of the disease, the Board notes 
that there is no medical evidence of record, either during 
service or within one year after the last date on which the 
veteran was exposed to Agent Orange, to indicate that the 
veteran was diagnosed with or treated for acute or subacute 
peripheral neuropathy.  Thus, the veteran is not entitled to 
the regulatory presumptions outlined in 38 U.S.C.A. § 1116(f) 
and 38 C.F.R. § 3.309(e).

Establishing Direct Service Connection

While the veteran is unable to satisfy the requirements 
discussed above to be entitled to the regulatory presumption 
for service connection for peripheral neuropathy as a result 
of exposure to Agent Orange, the Board is required to 
evaluate the veteran's claim on a direct basis as well.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

STRs associated with the claims file show that the veteran 
was afforded a clinical evaluation and physical examination 
in January 1966 prior to entrance into service.  The clinical 
evaluation was normal and no neuropathic abnormalities were 
noted.  The veteran provided a medical history in which he 
specifically denied ever having neuritis.  

The veteran reported for an industrial physical in February 
1969.  A notation on the examination report noted that there 
were no abnormal signs or conditions since the veteran's last 
physical.  The clinical evaluation was normal and no 
neuropathic abnormalities were noted.  The veteran was also 
afforded a flight training clinical evaluation and physical 
examination in February 1970.  The clinical evaluation was 
essentially normal and no neuropathic abnormalities were 
noted.  The veteran described his health as "good," and 
provided a medical history in which he specifically denied 
ever having neuritis.

The veteran presented to sick call in December 1978 with 
numbness of the right leg and foot.  There was no evidence of 
swelling or cyanosis on physical examination, but the veteran 
stated that the right leg and foot "gets colder than the 
left."  The impression was "? vascular insufficiency to rt. 
lower leg + foot."  The Board notes that the veteran's 
separation examination is not of record.  

The first pertinent post-service medical evidence of record 
is dated September 1988.  The veteran presented to C. 
Donohoe, M.D. with a two-year history of pain in the chest, 
back, shoulder girdles, and hip girdles.  A motor examination 
revealed proximal muscle weakness in the hip and shoulder 
girdles bilaterally.  The impression was proximal myopathy.  
Dr. Donohoe recommended that the veteran undergo an 
electromyography study (EMG).  The veteran underwent an EMG 
study in October 1988.  The examiner noted that the short 
duration polyphasic motor units in the biceps were suggestive 
of myopathic process.  No other abnormalities were noted at 
that time.  

The veteran also underwent a muscle biopsy in October 1988.  
The test results showed a moderate mixed fiber atrophy and 
type group consistent with a denervating and reinnervating 
process.  No evidence of muscular dystrophy or myositis was 
noted. 

In October 1994, the veteran participated in the Agent Orange 
Registry Program and reported that he was directly sprayed 
with Agent Orange and that he ate food or drink that could 
have been contaminated with the herbicide.  The veteran 
indicated that he experienced muscle spasms, among other 
conditions.  Upon physical examination, the examiner found no 
evidence of edema in the extremities.  The examiner described 
the veteran's reflexes as "ok."

VA afforded the veteran a Compensation and Pension (C&P) 
Examination in February 1995 for the purpose of assessing any 
neurological disorders.  The veteran indicated that he 
developed "spasmy" pain and loss of strength in his back in 
1970.  The veteran reported having progressive episodes of 
pain in his back, arms, and legs since that time.  The 
veteran stated that he also experienced frequent spasms in 
his feet, arms, and neck.  The impression was recurrent 
muscle spasms, etiology undetermined.

The veteran underwent another private EMG study in March 
2001, but the results were described as an "indeterminate 
study." 

The veteran presented to R. Wendland, M.D. in December 2001 
for treatment of relapsing, intermittent myalgias, upper 
extremity tremors, and possible neuropathy.  Dr. Wendland 
noted that the veteran was exposed to Agent Orange in 
service.  The impression was "myocytes vs. neuropathy vs. 
neuromuscular disorder."

The veteran presented to M. Box, M.D. in January 2002 for an 
evaluation of a potential connective tissue disease.  The 
veteran reported a long-standing history of chronic, 
intermittent myalgias, upper extremity tremors, and 
neuropathic symptoms.  At the time of the examination, the 
veteran indicated that he had tingling in his fingers and 
toes, frequent tremors in his hands, muscle twitches, and 
occasional loss of motor control in his legs.  Dr. Box noted 
that the veteran served in Vietnam and was potentially 
exposed to Agent Orange.  The impression was neuropathy, even 
though there was no evidence of this condition on the nerve 
conduction study.  No evidence of myopathic processes was 
noted.

A letter dated July 2003 from R. Wendland, M.D. indicated 
that the veteran was diagnosed as having peripheral 
neuropathy.

In December 2003, VA sent the veteran a letter regarding his 
participation in the Agent Orange Registry Program.  The 
examiner stated:
As discussed at the conclusion of your 
visit, results of your examination and 
laboratory tests indicate Agent Orange 
cause: Peripheral neuropathy.  Other 
items discussed were: 1) headaches; 2) 
skin rash; and 3) tinnitus.

The veteran presented to the VA neurology clinic in April 
2004 with concerns of numbness and tingling in the fingers 
and toes, pain and weakness in the back, upper arms, and 
thighs, and tremors in the hands, even while sleeping.  The 
veteran stated that he had these symptoms since returning 
from Vietnam and that his condition worsened until the mid 
1980s when the symptoms stabilized.  The veteran reported 
constant symptoms since that time.  The impression was 
myopathy, peripheral neuropathy, and gout.

The Board notes that the veteran's claim was remanded in 
August 2007 for additional evidentiary development.  The 
veteran's wife submitted a statement in support of the 
current claim in August 2007.  The veteran's wife indicated 
that the veteran had numbness and tingling in the hands and 
feet when they met in 1979.  Over the years, the veteran's 
condition got progressively worse and he had muscle pains, 
dropped items without warning, and had unintentional 
movements and twitching.

Also associated with the claims file is a letter dated August 
2007 from the veteran's friend, B.G.  B.G. recounted an 
incident where the veteran dropped his fork during dinner.  
The veteran allegedly told B.G. that he felt tingling in his 
hand at that time.

The veteran underwent a peripheral nerve C&P examination in 
connection with the current claim in October 2007.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported having a chronic, gradual onset of numbness and 
tingling in his hands, fingers, and toes since 1972.  The 
veteran stated that he was exposed to Agent Orange and that 
his condition had gotten progressively worse. 

Upon motor examination, the examiner noted that the veteran 
had decreased grip strength bilaterally on resistance with 
flexion and extension.  The examiner also noted the presence 
of decreased sensation in the upper and lower extremities 
bilaterally.  No evidence of atrophy or abnormal muscle tone 
or bulk was noted.  However, the examiner observed tremors in 
the veteran's hands bilaterally.  An EMG study was conducted 
at that time and interpreted to show primarily small fiber 
sensory peripheral neuropathy consistent with a toxic 
neuropathy such as Agent Orange.

It was noted that the veteran's peripheral neuropathy had 
significant effects on his employment, including decreased 
manual dexterity, problems with lifting and carrying, and 
decreased strength in the upper and lower extremities.  The 
impression was peripheral neuropathy due to Agent Orange.  In 
support of this conclusion, the examiner reviewed the claims 
file and indicated that other possible causes of the 
veteran's peripheral neuropathy were ruled out.

Given the evidence of record, the Board finds that the 
veteran is entitled to service connection in this case on a 
direct basis.  See Combee, supra.  As previously stated, 
entitlement to service connection requires a finding that 
there is a current disability that has a relationship to an 
in-service injury or disease.  In the instant case, the 
veteran has a current diagnosis of peripheral neuropathy and 
the December 2003 letter from VA and the October 2007 VA C&P 
examination linked the veteran's peripheral neuropathy to his 
period of active military service, and specifically, to his 
Agent Orange exposure.  Accordingly, the veteran is entitled 
to service connection for peripheral neuropathy.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  
ORDER

Service connection for peripheral neuropathy is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


